United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
WIDOWS CREEK FOSSIL PLANT,
Stevenson, AL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0416
Issued: July 13, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On December 15, 2014 appellant filed an application for review of an October 31, 2014
decision of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx709,
which denied his claim. The appeal was docketed as No. 15-416.
In the October 31, 2014 decision, OWCP denied appellant’s claim noting that he had not
established that his hearing loss was causally related to his employment. The record reflects that
appellant was granted a prior schedule award for four percent bilateral hearing loss in 2002 while
performing his employment duties as a conveyor car dump operator, in claim number
xxxxxx181. The record before the Board contains certain documents from claim number
xxxxxx181, however, the complete record for claim number xxxxxx181 is not before the Board.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. There is medical and factual evidence that are germane to the issues pending on appeal
before the Board in claim number xxxxx709. OWCP procedures provide for combining files in
claims pertaining to the same area of the body and where correct adjudication depends on crossreferencing between files.1 In the instant appeal, for a full and fair adjudication, the OWCP
1

Federal (FECA) Procedure Manual, Part 2 -- File Maintenance and Management, Doubling Case Files, Chapter
2.4000.8(c) (February 2000).

claims pertaining to appellant’s hearing loss should be combined. This will allow the Board to
consider all relevant evidence in deciding appellant’s claim.
The case will be remanded to OWCP to combine case files for claim numbers xxxxxx709
and xxxxxx181. Following this and such other development as deemed necessary, OWCP shall
issue an appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the October 31, 2014 decision be set aside and the
matter remanded to OWCP for further proceedings consistent with this order.
Issued: July 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

